          Case 5:21-cv-06558-EJD Document 1 Filed 08/25/21 Page 1 of 1

                                     Office of the Clerk
                 United States Bankruptcy Court, Northern District of California

                                                      C21-6558 EJD
Edward J. Emmons Clerk of Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
                                                                            FILED
Phone: (415) 268-2300
                                                                              Aug 25 2021
Susan Y. Soong, Clerk of Court
United States District Court
                                                                         SUSANY. SOONG
Phillip Burton Federal Building & United States Courthouse          CLERK, U.S. DISTRICT COURT
450 Golden Gate Avenue, 16 Floor                                 NORTHERN DISTRICT OF CALIFORNIA
San Francisco, CA 94102                                                   SAN FRANCISCO


In re Darden et al v. Western Asbestos Settlement Trust, Adversary Case 20-03026, Judge
Charles Novack




If you have any questions, please contact me   408-278-7563



                                                  Edward Emmons, Clerk
                                                  United States Bankruptcy Court




Case: 20-03026      Doc# 84     Filed: 08/23/21     Entered: 08/23/21 12:29:39     Page 1 of 1
